Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Rosenholm (reg.# 45,283)  on 01/04/2021.
The application has been amended as follows: 
Claims 4, 12, 15-22, 25, and 28-35 are cancelled.
1.	(Currently Amended) A system for predicting physiological parameter of a person based on a facial image thereof, comprising:
an image processor, electrically coupled with a network, configured to:
receive from a digital device an image including facial and upper body features of a person; 
process the image to generate a frontal facial image;
provide the frontal facial image, comprising the facial and upper body features, to a trained neural network model configured to predict weight and height of the person based on the facial and upper body features; 
receive predicted weight and height of the person from the neural network model; 
determine body mass index value associated with the person; and
provide for display the determined body mass index value; and wherein
the trained neural network model is a regression deep learning convolutional neural network model.

6.	(Currently Amended) The system of claim 1, wherein said frontal facial image is provided via three color channels.
10.	(Currently Amended) A method for predicting physiological parameter of a person based on a facial image thereof, comprising:
receiving a request for body mass index value;
acquiring an image with at least facial and upper body features of a person; processing the image to a frontal facial image;
applying the frontal facial image, comprising the facial and upper body features, to a trained neural network model to predict weight and height of the person based on the facial and upper body features;
determining body mass index value based on the predicted weight and height; and 
providing, in response to the request, the determined body mass index value; and wherein
said trained neural network model is a regression deep learning convolutional neural network model.
13.	(Currently Amended) The method of claim 10, wherein the regression deep learning convolutional neural network model is a Network-in-Network neural network model.
14.	(Currently Amended) The method of claim 10, wherein said frontal facial image is applied via three color channels.
23.	(Currently Amended) A non-transitory computer readable medium including a set of instructions that are executable by one or more processers of a computer to cause the computer to perform a method for predicting body mass index value based on a facial image of a person, the method comprising:

acquiring an image with at least facial and upper body features of a person; processing the image to a frontal facial image;
applying the frontal facial image, comprising the facial and upper body features, to a trained neural network model to predict weight and height of the person based on the facial and upper body features;
determining body mass index value based on the predicted weight and height; and 
providing, in response to the request, the determined body mass index value; and wherein
said trained neural network model is a regression deep learning convolutional neural network model.	
26.	(Currently Amended) The method of claim 23, wherein the regression deep learning convolutional neural network model is a Network-in-Network neural network model.
27.	(Currently Amended) The method of claim 23, wherein said frontal facial image is applied via three color channels.
36.	(Currently Amended) A system for predicting physiological parameter of a person based on a facial image thereof, comprising:
an image processor, electrically coupled with a network, said image processor being configured for:
receiving from a digital device a captured image including upper body features of a person; said upper body features including a face and a neck and shoulders of said person, and said upper body features excluding body features that are lower than said shoulders of said person;
pre-processing said captured image to generate a pre-processed image, said pre-processed image being a frontal facial image, said frontal facial image including said upper body features, and said frontal facial image further excluding body features that are lower than said shoulders of said person;

receiving a predicted weight and height of the person from the neural network model.
37.	(New) The system of claim 36, wherein said pre-processed image is input into said trained neural network model via three color channels.
38.	(New) The system of claim 36, wherein a supplementary rectangle is employed to indicate a width of said shoulders of said person.
39.	(New) The system of claim 36, further configured for
determining a predicted body mass index value associated with said person. 
40.	(New) The system of claim 36, wherein said the trained neural network model is a regression deep learning convolutional neural network model.
41.	(New) The system of claim 40, wherein the regression deep learning convolutional neural network model is a Network-in-Network neural network model.
42.	(New) The system of claim 36, wherein said trained neural network model is trained by images of persons, each of said images including said upper body features of a person and excluding body features that are lower than said shoulders of said person, and each of said images being associated with a corresponding known weight value and a known height value values of each said person shown within each of said images of persons.
43.	(New) The system of claim 36, further comprising a server, electrically coupled with the network, wherein the trained neural network model is stored on the server.
44.	(New) The system of claim 1, further comprising a digital device configured to capture an image including a facial and upper body features of said person, wherein the digital device is electrically coupled with the network.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The closest prior art Ramie (US 2016/0253549) discloses a system for estimating personal information (such as body mass index) from enhanced facial features. As shown in Fig. 3 enhanced facial features include a face and neck (upper body features), image 103 input to face detection element 100 to detect a frontal facial image 105, a facial features detection element (200) is a module/method for automatic detection of facial features 203 (par. [0029]-[0030], [0031], [0032])., Some of the methods commonly used for data analysis, and machine learning are: Neural Networks (NN), (par. [0052]). For example: The body mass index (BMI) is commonly used as an indicator of body fatness. The BMI can be calculated from a person's weight and height (par. [0074]).Ramie does not disclose or suggest “the trained neural network model is a regression deep convolutional neural network model” disclosed in claims 1, 10, and 23 in combination with other features of the claims.
The closest prior art Tsunematsu (2015/0339523) discloses a system confirming whether a face of an object is contained in the image, whether an upper half body is contained in the image, or whether a whole body is contained in the image. Accordingly, in Step S302, the image recognition precondition calculation unit 130 detects feet. In Step 3304, the image recognition precondition calculation unit 130 detects a human body. In Step S305, the image recognition precondition calculation unit 130 detects a face. Whether a face is contained in the image is determined based on, for example, whether the face has been successfully detected. Whether an upper half body is contained in the image is determined based on, for example, whether the face and the human body have been successfully detected. Whether a whole body is contained in the image is determined based on, for example, whether the face, the human body, and the feet have been successfully detected (par. [0031]). Image recognition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-11, 13-14, 23-24, 26-27 and 36-45 (now renumbered 1-26 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SAMIR A AHMED/Primary Examiner, Art Unit 2665